    COMPLAINT
     EXHIBIT B




Case: 19-03015   Doc# 1-2   Filed: 04/16/19   Entered: 04/16/19 12:35:04   Page 1 of 8
Fleming, Timothy

From:                            Burbage, James
Sent:                            Monday, April 15, 2019 5:18 PM
To:                              Hanrahan, Andrew; Fleming, Timothy
Subject:                         Fwd: More Evidence re Ex Parte Camp




James H. Burbage
Willkie Farr & Gallagher LLP
787 Seventh Avenue | New York, NY 10019-6099
Direct: +1 212 728 8526 | Fax: +1 212 728 9526
jburbage@willkie.com | vCard | www.willkie.com bio

Begin forwarded message:

       From: "Feldman, Matthew" <mfeldman@willkie.com>
       Date: April 15, 2019 at 5:14:37 PM EDT
       To: "Burbage, James" <JBurbage@willkie.com>, "McCallen, Benjamin"
       <BMcCallen@willkie.com>
       Subject: FW: More Evidence re Ex Parte Camp




       Matthew A. Feldman
       Willkie Farr & Gallagher LLP
       787 Seventh Avenue | New York, NY 10019-6099
       Direct: +1 212 728 8651 | Fax: +1 212 728 9651
       mfeldman@willkie.com | vCard | www.willkie.com bio

       From: Craig Simon [mailto:csimon@bergerkahn.com]
       Sent: Monday, April 15, 2019 5:14 PM
       To: Feldman, Matthew <mfeldman@willkie.com>; Minias, Joseph <jminias@willkie.com>; Forman,
       Daniel <DForman@willkie.com>; Kathryn Diemer <kdiemer@diemerwei.com>
       Cc: Pickett, Waylon <wpickett@ghlaw-llp.com>; Mark Grotefeld <mgrotefeld@ghlaw-llp.com>; Shawn
       Caine <scaine@cainelaw.com>; Regan, Tom <TRegan@cozen.com>; Kevin Bush <kbush@cozen.com>;
       Ochoa, Maura <mochoa@ghlaw-llp.com>; Howard Maycon <hmaycon@cozen.com>
       Subject: More Evidence re Ex Parte Camp

       From: "Noel, Marc" <MNoel@buttecounty.net>
       Date: April 15, 2019 at 1:34:35 PM PDT
       To: 'Steve Campora' <scampora@dbbwc.com>
       Cc: "Ramsey, Mike" <MRamsey@buttecounty.net>
       Subject: RE: Camp Fire

       I haven’t consulted PG&E.
       I was surprised that PG&E attorneys notified you.

                                                        1
       Case: 19-03015       Doc# 1-2      Filed: 04/16/19   Entered: 04/16/19 12:35:04     Page 2 of 8
We cannot accommodate your request because we do not have the time or the resources to set it
up. You have to remember that ours is a criminal investigation. The evidence that you want to
view was seized as evidence in a criminal investigation. In order to maintain the integrity of the
evidence and the chain of custody we must follow established protocols, including security. We
do not have the additional security manpower available.
From: Steve Campora <scampora@dbbwc.com>
Sent: Monday, April 15, 2019 12:53 PM
To: Noel, Marc <MNoel@buttecounty.net>
Cc: Frank Pitre <FPitre@cpmlegal.com>; Ramsey, Mike <MRamsey@buttecounty.net>
Subject: Re: Camp Fire

We got 2 days notice of this. The civil case is stayed by the bankruptcy.

Who is saying we cannot attend, PG&E?

Sent from my iPhone

On Apr 15, 2019, at 12:46 PM, Noel, Marc <MNoel@buttecounty.net> wrote:

        I know very little about civil discovery. I was under the impression that there was
        some type of info sharing order.
        I apologize that we cannot accommodate your request. After the evidence is
        returned from the lab we will try to set up and evidence view for you and your
        experts.

        From: Steve Campora <scampora@dbbwc.com>
        Sent: Monday, April 15, 2019 12:36 PM
        To: Noel, Marc <MNoel@buttecounty.net>
        Cc: Frank Pitre <FPitre@cpmlegal.com>; Ramsey, Mike <MRamsey@buttecounty.net>
        Subject: Re: Camp Fire

        There are no such orders. We are stayed. They will claim work product.


        Sent from my iPhone

        On Apr 15, 2019, at 12:20 PM, Noel, Marc <MNoel@buttecounty.net> wrote:

                Steve –
                After speaking w/ our people it is not going to be possible for you
                and your experts to attend.
                It is my understanding that PG&E will be laser scanning the
                collected transposition hardware. I believe PG&E will be sharing
                the laser scan data with you pursuant to the civil discovery orders.
                Sorry, Marc

                From: Steve Campora <scampora@dbbwc.com>
                Sent: Monday, April 15, 2019 11:51 AM
                To: Noel, Marc <MNoel@buttecounty.net>
                Cc: Frank Pitre <FPitre@cpmlegal.com>
                Subject: Re: Camp Fire
                                                     2
Case: 19-03015        Doc# 1-2      Filed: 04/16/19      Entered: 04/16/19 12:35:04    Page 3 of 8
            I would like to have 3 people. Myself and two experts.

            Sent from my iPhone

            On Apr 15, 2019, at 11:12 AM, Noel, Marc <MNoel@buttecounty.net>
            wrote:

                   When you say “we” who do you mean? Let me
                   know how many people and who they are and I will
                   discuss w/ the security people.

                   From: Steve Campora <scampora@dbbwc.com>
                   Sent: Monday, April 15, 2019 10:04 AM
                   To: Noel, Marc <MNoel@buttecounty.net>
                   Cc: Frank Pitre <FPitre@cpmlegal.com>
                   Subject: Re: Camp Fire

                   So are we able or unable to attend?

                   Sent from my iPhone

                   On Apr 15, 2019, at 9:34 AM, Noel, Marc
                   <MNoel@buttecounty.net> wrote:

                           PG&E attorneys requested to view
                           and laser scan all of the transposition
                           hardware that we have collected
                           prior to transport to Washington
                           D.C. That viewing will take place
                           on Wed.
                           PG&E have already photographed
                           and extensively documented all of
                           the transposition hardware we have
                           collected. One of the most
                           frustrating areas of this investigation
                           is that we have to rely upon PG&E to
                           assist w/ the removal and collection
                           of evidence. We have been unable to
                           find any other company that has the
                           training, experience and equipment
                           necessary to remove parts off of
                           transmission towers that is willing to
                           do the job.
                           The evidence view on Wed was
                           negotiated by PG&E’s attorneys as
                           part of the removal agreement.

                           From: Steve Campora
                           <scampora@dbbwc.com>
                           Sent: Monday, April 15, 2019 9:20 AM

                                               3
Case: 19-03015   Doc# 1-2      Filed: 04/16/19     Entered: 04/16/19 12:35:04   Page 4 of 8
                        To: Noel, Marc
                        <MNoel@buttecounty.net>
                        Subject: Re: Camp Fire

                        PG&E has advised that they will be
                        there to observe removal and will be
                        allowed to view the hook in
                        question. Is that correct? If so, will
                        Plaintiffs be allowed to observe?

                        Sent from my iPhone

                        On Apr 15, 2019, at 9:18 AM, Noel,
                        Marc <MNoel@buttecounty.net>
                        wrote:

                                Not for any of the
                                testing or analysis.

                                From: Steve Campora
                                <scampora@dbbwc.co
                                m>
                                Sent: Monday, April 15,
                                2019 9:10 AM
                                To: Noel, Marc
                                <MNoel@buttecounty.
                                net>
                                Cc: Frank Pitre
                                <FPitre@cpmlegal.com
                                >
                                Subject: Re: Camp Fire

                                Is it correct that PG&E
                                will be present?

                                Sent from my iPhone

                                On Apr 15, 2019, at
                                8:39 AM, Noel, Marc
                                <MNoel@buttecounty.
                                net> wrote:

                                        Steve –
                                        All of
                                        our
                                        forensi
                                        c work
                                        is
                                        being
                                        done
                                        by the
                                        FBI
                                            4
Case: 19-03015   Doc# 1-2   Filed: 04/16/19     Entered: 04/16/19 12:35:04   Page 5 of 8
                                      Nat’l
                                      Lab.
                                      You
                                      definit
                                      ely
                                      will
                                      not be
                                      able to
                                      send
                                      your
                                      experts
                                      to
                                      observ
                                      e. Wh
                                      en the
                                      case is
                                      over
                                      we
                                      might
                                      release
                                      the
                                      results
                                      but the
                                      experts
                                      will
                                      not be
                                      availab
                                      le for
                                      consult
                                      ation
                                      or
                                      testimo
                                      ny.
                                      Marc

                                      From: S
                                      teve
                                      Campor
                                      a
                                      <scamp
                                      ora@d
                                      bbwc.c
                                      om>
                                      Sent: M
                                      onday,
                                      April
                                      15,
                                      2019
                                      8:11
                                      AM
                                      To: Noe
                                         5
Case: 19-03015   Doc# 1-2   Filed: 04/16/19   Entered: 04/16/19 12:35:04   Page 6 of 8
                                      l, Marc
                                      <MNoel
                                      @butte
                                      county.
                                      net>
                                      Cc: Fran
                                      k Pitre
                                      <FPitre
                                      @cpml
                                      egal.co
                                      m>
                                      Subject
                                      : Re:
                                      Camp
                                      Fire

                                      Marc,

                                      I
                                      receive
                                      da
                                      lengthy
                                      email
                                      from
                                      Kevin
                                      Orsini
                                      regardi
                                      ng
                                      testing
                                      on the
                                      transmi
                                      ssion
                                      line
                                      hardwa
                                      re,
                                      includin
                                      g the
                                      failed C
                                      hook. E
                                      mail
                                      was a
                                      little
                                      vague
                                      on
                                      timing
                                      of
                                      testing
                                      results
                                      and
                                      release
                                      of
                                      equipm

                                         6
Case: 19-03015   Doc# 1-2   Filed: 04/16/19   Entered: 04/16/19 12:35:04   Page 7 of 8
                                                 ent
                                                 after
                                                 testing.

                                                 After
                                                 your
                                                 investig
                                                 ation is
                                                 comple
                                                 te, will
                                                 we
                                                 have
                                                 access
                                                 to
                                                 results?

                                                 Can we
                                                 send
                                                 our
                                                 own
                                                 experts
                                                 to
                                                 observe
                                                 ?

                                                 Please
                                                 let me
                                                 know.

                                                 Steve
                                                 Campor
                                                 a

                                                 Sent
                                                 from
                                                 my
                                                 iPhone




Important Notice: This email message is intended to be received only by persons entitled to receive the
confidential information it may contain. Email messages to clients of Willkie Farr & Gallagher LLP
presumptively contain information that is confidential and legally privileged; email messages to non-
clients are normally confidential and may also be legally privileged. Please do not read, copy, forward or
store this message unless you are an intended recipient of it. If you have received this message in error,
please forward it back. Willkie Farr & Gallagher LLP is a limited liability partnership organized in the
United States under the laws of the State of Delaware, which laws limit the personal liability of partners.




                                                     7
Case: 19-03015        Doc# 1-2      Filed: 04/16/19         Entered: 04/16/19 12:35:04        Page 8 of 8
